Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, 13, 14, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "automatically analyzing the parameters of the individualized diet data with at least one predetermined rule set indicative of concentrations of docosahexaenoic acid (DHA) in select foods and supplements to determine a level of DHA dietary intake by the user relative to a selected recommended intake of a plurality of different recommended intakes stored in a database and respectively associated with a plurality of user categories, the plurality of user categories comprises categories of pregnant women based on trimester or month of pregnancy and further comprises categories of lactating or postpartum women based on month or quarter after childbirth" in combination with the remaining claim elements as set forth in claims 1, 3-10 and 18.
The prior art does not disclose or suggest the claimed "an alert responsive to the DHA dietary intake relative to a selected recommended intake being below a predefined baseline, the alert being transmitted to the user and to a predetermined third party, the selected recommended intake is one of a plurality of different recommended intakes stored in a database and respectively associated with a plurality of user categories, the plurality of user categories comprises categories of pregnant women based on trimester or month of pregnancy and further comprises categories of lactating or postpartum women based on month or quarter after childbirth" in combination with the remaining claim elements as set forth in claims 11, 13, 14, and 19.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852